Judge Owsley
delivered the opinion of thecourt.
If, as tenant, to the appellant, the appellee would otherwise have been entitled to notice to quit, it is clear, that by his taking protection under an adverse title before the commencement of the present action, l;e has rendered the giving such a notice by the appellant unnecessary.
Because, therefore, the court below instructed the jury that, the appellant could not recover, without making proof, that the appellee had six months’ notice to quit, the judgment must be reversed, the cause remanded, and further proceedings had not inconsistent with this opinion. The appellant must recover his cost in this suit.